DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/18/2020 has been entered.  Claims 1 and 5-7 have been amended. Claims 3 and 8-10 have been canceled.  Accordingly, claims 1-2, 4-7, and 11-16 are currently pending in the application.  

Response to Arguments
Applicant’s arguments, see pages 5-10 filed 11/18/2020, with respect to claims 1-16 have been fully considered and are persuasive.  The 103 rejection on 07/24/2020 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Rawlins on 02/12/2021.
The application has been amended as follows: 
In claim 1, line 2: …molding tool comprising: a main manifold channel…
In claim 13, lines 1-2: …molding tool comprising: a nozzle body…
In claim 16, line 1: An injection-molding tool comprising an injection-molding nozzle as claimed in claim 13.

Reasons for Allowance
Claims 1-2, 4-7, and 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, 13 and 16, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a manifold device, an injection-molding nozzle, and an injection molding tool as instantly claimed is that while the prior art Fairy (US 2007/0082083 - of record) in view of Sato (JPS5844067B2 - of record) and Klobucar (US 2011/0287129 - of record) teaches a main manifold channel for an injection-molding compound, which the main manifold channel extends from an inlet opening into the manifold device as far as at least two transfer openings, and with at least two manifold channels which each extend from a transfer opening to an outlet opening and are each fluidically connected by the transfer opening to the main manifold channel, characterized in that the at least two transfer openings open into the main manifold channel at least two different heights in the longitudinal direction of the main manifold channel, it does not teach or suggest that , wherein the at least two transfer openings open into the main manifold channel on two planes which are spaced apart from each other in the longitudinal direction of the main manifold channel, and wherein the outlet openings are located, 1) in the longitudinal direction of the main manifold channel, between the two planes of the at least two transfer openings; 2) in a third plane that is arranged perpendicular to the longitudinal direction of the main manifold channel; nor 3) in a third plane that is arranged perpendicular to the longitudinal direction of the main manifold channel and between the two planes of the at least two transfer openings. 
Claim(s) 2, 4-7, 11-12, and 14-15 are allowed because the claims are dependent upon allowable independent claim 1 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                    

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743